Name: 89/353/EEC: Commission Decision of 24 May 1989 amending Decision 89/15/EEC on the importations of live animals and fresh meat from certain third countries (89/353/EEC)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-05-30

 Avis juridique important|31989D035389/353/EEC: Commission Decision of 24 May 1989 amending Decision 89/15/EEC on the importations of live animals and fresh meat from certain third countries (89/353/EEC) Official Journal L 146 , 30/05/1989 P. 0039 - 0040*****COMMISSION DECISION of 24 May 1989 amending Decision 89/15/EEC on the importations of live animals and fresh meat from certain third countries (89/353/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 89/227/EEC (2), and in particular Article 3 thereof, Having regard to Council Directive 86/469/EEC of 16 September 1986 concerning the examination of animals and fresh meat for the presence of residues (3), and in particular Article 7 thereof, in conjunction with Council Directive 88/146/EEC of 7 March 1988 prohibiting the use in livestock farming of certain substances having a hormonal action (4), and in particular Article 6 thereof, Whereas, pursuant to Decision 89/15/EEC (5), as last amended by Decision 89/137/EEC (6), Member States are to continue to authorize imports of fresh meat and live animals from certain third countries appearing in the Annex to that Decision under the conditions laid down in that Annex; Whereas, as far as the bovine species is concerned, in view of the arrangements arrived at between the United States of America and the European Economic Community, an agreement has been reached to approve holdings which give an assurance that they will not administer, for fattening purposes, substances having an oestrogenic, androgenic, gestagenic or thyrostatic effect to bovine animals the meat of which is intended for export to the Community for human consumption; Whereas imports of beef and veal from that country should therefore be authorized under certain conditions; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 89/15/EEC is hereby replaced by the Annex hereto. The Commission shall inform the Member States of holdings approved and of the date on which such approval takes effect. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 May 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 93, 6. 4. 1989, p. 25. (3) OJ No L 275, 26. 9. 1986, p. 36. (4) OJ No L 70, 16. 3. 1988, p. 16. (5) OJ No L 8, 11. 1. 1989, p. 11. (6) OJ No L 49, 21. 2. 1989, p. 37. ANNEX 1.2.3 // // // // Third country // Date until which the Member States are to continue to authorize imports (date of landing in Community territory) // Specifications // // // // Argentina // 31. 5. 1989 // // Australia // // // Austria // 31. 5. 1989 // // Botswana // 31. 5. 1989 // // Brazil // 31. 5. 1989 // // Bulgaria // 31. 5. 1989 // // Canada // 31. 5. 1989 // (1) // Chili // 31. 5. 1989 // // Czechoslovakia // // // Finland // // // Greenland // 31. 5. 1989 // // Hungary // // // Iceland // 31. 5. 1989 // // Malta // 31. 5. 1989 // // New Zeeland // // // Norway // // // Paraguay // // // Poland // // // Romania // // // South Africa/Namibia // // // Swaziland // 31. 5. 1989 // // Sweden // // // Switzerland // // // United States of America // // (2) (3) // Uruguay // // // Yugoslavia // // // Zimbabwe // // // German Democratic Republic // 31. 5. 1989 // // // // (1) Imports of bovine animals and meat therefrom intended for human consumption are suspended from 1 January 1989 excepted for bovine animals intended for breeding. (2) As regards beef and veal, imports are restricted to meat intended for human consumption complying with the conditions agreed between the United States of America and the European Economic Community and which has been obtained from animals from holdings approved by the Commission. (3) As regards meat intended for human consumption of species other than the bovine species, imports are maintained until 31 May 1989.